Citation Nr: 0913730	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a June 2007 decision, the Board affirmed the RO's denial 
of the benefit on appeal.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court or CAVC).  In January 2009, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a January 2009 Joint 
Motion.  The case is once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in January 
2009 for compliance with the instructions in the January 2009 
Joint Motion.  The Joint Motion provides that remand is 
required because VA failed to comply with its duty to assist 
the appellant with the development of his claim by providing 
a through and contemporaneous examination, and failed to 
provide adequate reasons and bases for its denial. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board finds that a remand for a contemporaneous VA 
examination is necessary to comply with the instructions of 
the Joint Motion, prior to reconsideration of the appeal by 
the Board.

On remand, the appellant is entitled to submit additional 
evidence and argument on the question at issue.  The RO may 
seek any other evidence necessary to the timely resolution of 
the appellant's claim.  The appellant must be notified of any 
additional evidence developed and must be provided an 
opportunity to respond.  

The Board notes that in the present case, the Veteran was not 
provided Veterans Claims Assistance Act (VCAA) notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Also, an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant of the information and evidence 
necessary to substantiate such a claim, including general 
notice of the relevant criteria necessary for entitlement to 
a higher disability under applicable Diagnostic Codes.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The RO 
should cure any deficiency with respect to VCAA notice on 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority. See, e.g., Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  The Veteran should be afforded a VA 
psychiatric examination to assess the 
current severity of his PTSD.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner's findings 
should specifically address the Veteran's 
level of occupational and social 
impairment due to PTSD symptomatology.  

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, which notifies the 
Veteran of any additional evidence which 
has been relied upon, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
